Freedman, P. J.
The recovery against the defendant rests upon a contract entered into between plaintiff and defendant’s husband. It can be upheld neither on the theory of actual authority nor on the theory of apparent authority in the husband, for the plaintiff was informed by the husband at the very start that nothing could be more without defendant’s approval. The defendant, therefore, can only be held on sufficient proof of approval, or, in other words, on proof of ratification with knowledge of the facts. But the evidence is wholly insufficient to establish such ratification.
The judgment must be reversed. Judgment reversed, new trial ordered, with costs to the appellant to abide the event.
MacLean and Leventritt, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event,"